*92OPINION.
Green:
The first issue involves a question that has been decided adversely to the respondent many times. Appeal of L. S. Ayers & Co., 1 B. T. A. 1135; Silver King Consolidated, Mining Co. of Utah v. Commissioner, 8 B. T. A. 41; Textile Mill Supply Co. v. Commissioner, 8 B. T. A. 145; Belmont Iron Works v. Commissioner, 9 B. T. A. 216.
The second issue involves a question that has as often been decided adversely to the petitioner. Appeal of Russel Wheel & Foundry Co., 3 B. T. A. 1168; Thomaston Cotton Mills v. Commissioner, 8 B. T. A. 54, and cases therein cited; Leggett & Platt Spring Bed Manufacturing Co. v. Commissioner, 8 B. T. A. 61.

Judgment will 5e entered on 15 days’ notice, under Rule 50.